                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 KYLE AUSTIN,                                 Cause No. CV-19-15-GF-BMM-JTJ

                Plaintiff,

    v.                                            ORDER DISMISSING CASE

 WALGREENS CO.,

                Defendant.

      Pursuant to the parties’ Stipulation for Dismissal (Doc. 57),

      IT IS ORDERED that this action is DISMISSED WITH PREJUDICE, the

parties to bear their own costs and attorneys’ fees.

      DATED this 14th day of April, 2020.
